                 Case: 19-35511, 06/14/2019, ID: 11331211, DktEntry: 1-1, Page 1 of 3
                 Case 9:17-cv-00155-DLC Document 38 Filed 06/14/19 Page 1 of 3
                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                             June 14, 2019


       No.:                       19-35511
       D.C. No.:                  9:17-cv-00155-DLC
                                  Cottonwood Environmental Law, et al v. U.S. Sheep
       Short Title:
                                  Experiment Station, et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
        Case: 19-35511, 06/14/2019, ID: 11331211, DktEntry: 1-1, Page 2 of 3
        Case 9:17-cv-00155-DLC Document 38 Filed 06/14/19 Page 2 of 3



                   UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      JUN 14 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 COTTONWOOD ENVIRONMENTAL                       No. 19-35511
 LAW CENTER; GALLATIN
 WILDLIFE ASSOCIATION;
                                                D.C. No. 9:17-cv-00155-DLC
 YELLOWSTONE BUFFALO
 FOUNDATION,                                    U.S. District Court for Montana,
                                                Missoula
               Plaintiffs - Appellants,
                                                TIME SCHEDULE ORDER
   v.

 U.S. SHEEP EXPERIMENT
 STATION; AGRICULTURAL
 RESEARCH SERVICE,

               Defendants - Appellees.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Fri., June 21, 2019            Mediation Questionnaire due. If your registration for
                               Appellate ECF is confirmed after this date, the
                               Mediation Questionnaire is due within one day of
                               receiving the email from PACER confirming your
                               registration.
Mon., July 15, 2019            Transcript shall be ordered.
Mon., August 12, 2019          Transcript shall be filed by court reporter.
       Case: 19-35511, 06/14/2019, ID: 11331211, DktEntry: 1-1, Page 3 of 3
       Case 9:17-cv-00155-DLC Document 38 Filed 06/14/19 Page 3 of 3
Mon., September 23, 2019 Appellants' opening brief and excerpts of record
                         shall be served and filed pursuant to FRAP 31 and
                         9th Cir. R. 31-2.1.
Mon., October 21, 2019      Appellees' answering brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.

The optional appellants' reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: John Brendan Sigel
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
